--------------------------------------------------------------------------------


Exhibit 10.1
CAL DIVE INTERNATIONAL, INC.
2013 STOCK INCENTIVE PLAN


1.            Purpose.  The purpose of the Cal Dive International, Inc. 2013
Stock Incentive Plan (the "Plan") is to increase stockholder value and to
advance the interests of Cal Dive International, Inc. ("Cal Dive") and its
subsidiaries (collectively with Cal Dive, the "Company") by furnishing
stock-based economic incentives (the "Incentives") designed to attract, retain,
reward, and motivate key employees, officers, and directors of the Company and
consultants and advisors to the Company and to strengthen the mutuality of
interests between service providers and Cal Dive's stockholders.  Incentives
consist of opportunities to purchase or receive shares of Common Stock, $.01 par
value per share, of Cal Dive (the "Common Stock") or cash valued in relation to
Common Stock, on terms determined under the Plan.  As used in the Plan, the term
"subsidiary" means any corporation, limited liability company or other entity,
of which Cal Dive owns (directly or indirectly) within the meaning of section
424(f) of the Internal Revenue Code of 1986, as amended (the "Code"), 50% or
more of the total combined voting power of all classes of stock, membership
interests or other equity interests issued thereby.
 
2.            Administration.
 
2.1            Composition.  The Plan shall generally be administered by the
Compensation Committee (the "Committee") of the Board of Directors of Cal Dive
(the "Board") or by a subcommittee thereof.  The Committee or subcommittee
thereof that generally administers the Plan shall consist of not fewer than two
members of the Board, each of whom shall (a) qualify as a "non-employee
director" under Rule 16b-3 under the Securities Exchange Act of 1934 (the "1934
Act") or any successor rule and (b) qualify as an "outside director" under
Section 162(m) of the Code ("Section 162(m)").
 
2.2            Authority.  The Committee or a subcommittee thereof shall have
plenary authority to award Incentives under the Plan and to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the "Incentive Agreements").  The Committee or a sub-committee
thereof shall have the general authority to interpret the Plan, to establish any
rules or regulations relating to the Plan that it determines to be appropriate,
and to make any other determination that it believes necessary or advisable for
the proper administration of the Plan.  Committee decisions in matters relating
to the Plan shall be final and conclusive on the Company and participants.  The
Committee may delegate its authority hereunder to the extent provided in Section
3.
 
3.            Eligible Participants; Delegation of Authority.  Key employees,
officers, and directors of the Company and persons providing services as
consultants or advisors to the Company shall become eligible to receive
Incentives under the Plan when designated by the Committee.  With respect to
participants not subject to either Section 16 of the 1934 Act or Section 162(m)
of the Code, the Committee may delegate to appropriate officers of the Company
its authority to designate participants, to determine the size and type of
Incentives to be received by those participants, and to set and modify the terms
of such Incentives; provided, however, that the resolution so authorizing any
such officer shall specify the total number of Incentives such officer may so
award and such actions shall be treated for all purposes as if taken by the
Committee, and provided further that the per share exercise price of any options
granted by an officer, rather than by the Committee, shall be equal to the Fair
Market Value (as defined in Section 13.10) of a share of Common Stock on the
later of the date the officer approves such grant or the date the participant's
employment with or service to the Company commences.  Without limiting the
foregoing, the Chief Executive Officer of the Company (who also serves as a
member of the Board and who, in this respect, functions as a single-member
committee of the Board) is authorized to grant Incentives with respect to no
more than an aggregate 100,000 shares of Common Stock per fiscal year, in
connection with the promotions of employees and as inducements to hire
prospective employees, provided that in each case, such employees are not, and
will not become as a result of such hire or promotion, subject to the provisions
of Section 16 of the 1934 Act.
 

--------------------------------------------------------------------------------

4.            Types of Incentives.  Incentives may be granted under the Plan to
eligible participants in the forms of (a) incentive stock options, (b)
non-qualified stock options, (c) restricted stock, (d) restricted stock units
("RSUs"), (e) stock appreciation rights ("SARs"), and (f) Other Stock-Based
Awards (as defined in Section 10).
 
5.            Shares Subject to the Plan.
 
5.1            Number of Shares.  Subject to adjustment as provided in Section
13.5, the maximum number of shares of Common Stock that may be delivered to
participants and their permitted transferees under the Plan shall be 4,800,000
shares.
 
5.2            Share Counting.  To the extent any shares of Common Stock covered
by an Incentive are not delivered to a participant or permitted transferee
because the Incentive is forfeited or canceled, or shares of Common Stock are
not delivered because an Incentive is paid or settled in cash, such shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under this Plan.  If an
Incentive, by its terms, may only be settled in cash, then the grant, vesting,
payout, and/or forfeiture of such Incentive shall have no impact on the number
of shares available for grant under this Plan.  In the event that shares of
Common Stock are issued as an Incentive and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired Shares may again be issued under the Plan.  If
shares of Common Stock are withheld from payment of an Incentive to satisfy tax
obligations with respect to the Incentive, such shares of Common Stock may again
be granted under the Plan.  With respect to SARs, if the SAR is payable in
shares of Common Stock, all shares to which the SARs relate are counted against
the Plan limits, rather than the net number of shares delivered upon exercise of
the SAR.
 
5.3            Limitations on Awards.  Subject to adjustment as provided in
Section 13.5, the following additional limitations are imposed under the Plan:
 
2

--------------------------------------------------------------------------------

(a)            The maximum number of shares of Common Stock that may be issued
upon exercise of stock options intended to qualify as incentive stock options
under Section 422 of the Code shall be 1,000,000 shares.
 
(b)            The maximum number of shares of Common Stock that may be covered
by Incentives granted under the Plan to any one individual during any one
fiscal-year period shall be 500,000.
 
(c)            Restricted stock, RSUs, and Other Stock-Based Awards with respect
to an aggregate of 480,000 shares of Common Stock may be granted to officers,
employees, consultants, or advisors without compliance with the minimum vesting
periods provided in Sections 7.2, 8.2, and 10.2.
 
(d)            The maximum value of an Other Stock-Based Award that is valued in
dollars (whether or not paid in Common Stock) scheduled to be paid out to any
one participant in any fiscal year shall be $1,000,000.
 
5.4            Type of Common Stock.  Common Stock issued under the Plan may be
authorized and unissued shares or issued shares held as treasury shares.
 
6.            Stock Options.  A stock option is a right to purchase shares of
Common Stock from Cal Dive.  Stock options granted under the Plan may be
incentive stock options (as such term is defined in Section 422 of the Code) or
non-qualified stock options.  Any option that is designated as a non-qualified
stock option shall not be treated as an incentive stock option.  Each stock
option granted by the Committee under this Plan shall be subject to the
following terms and conditions:
 
6.1            Price.  The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 13.5; provided that in no event
shall the exercise price be less than the Fair Market Value (as defined in
Section 13.10) of a share of Common Stock on the date of grant, except in the
case of a stock option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines.  In the event that an option grant is approved by the Committee, but
is to take effect on a later date, such as when employment or service commences,
such later date shall be the date of grant.
 
6.2            Number.  The number of shares of Common Stock subject to the
option shall be determined by the Committee, subject to Section 5 and subject to
adjustment as provided in Section 13.5.
 
6.3            Duration and Time for Exercise.  The term of each stock option
shall be determined by the Committee, but shall not exceed a maximum term of ten
years.  Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee, but for options granted to
officers, key employees, consultants, or advisors, such options may not become
fully exercisable until the third anniversary of the date of grant, although
incremental vesting over the three-year period is permitted.  Notwithstanding
the foregoing, the Committee may accelerate the exercisability of any stock
option at any time, in addition to the automatic acceleration of stock options
(a) as provided under Section 13.3 in the event of termination of employment
under the circumstances provided in the Incentive Agreement and (b) as described
in Section 12 in the event of a Change of Control of the Company.
3

--------------------------------------------------------------------------------

 
6.4            Repurchase. Upon approval of the Committee, the Company may
repurchase a previously granted stock option from a participant by mutual
agreement before such option has been exercised by payment to the participant of
the amount per share by which:  (a) the Fair Market Value of the Common Stock
subject to the option on the business day immediately preceding the date of
purchase exceeds (b) the exercise price, or by payment of such other mutually
agreed upon amount; provided, however, that no such repurchase shall be
permitted if prohibited by Section 6.6.
 
6.5            Manner of Exercise.  A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased.  The exercise notice shall be
accompanied by the full purchase price for such shares.  The option price shall
be payable in United States dollars and may be paid (a) in cash; (b) by check;
(c) by delivery of or attestation of ownership of shares of Common Stock, which
shares shall be valued for this purpose at the Fair Market Value on the business
day immediately preceding the date such option is exercised; (d) by delivery of
irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the shares, issuable under
the option and to deliver promptly to the Company the amount of sale proceeds
(or loan proceeds if the broker lends funds to the participant for delivery to
the Company) to pay the exercise price; (e) if approved by the Committee,
through a net exercise procedure whereby the optionee surrenders the option in
exchange for that number of shares of Common Stock with an aggregate Fair Market
Value equal to the difference between the aggregate exercise price of the
options being surrendered and the aggregate Fair Market Value of the shares of
Common Stock subject to the option; or (f) in such other manner as may be
authorized from time to time by the Committee.
 
6.6            Repricing.  Except for adjustments pursuant to Section 13.5 or
actions permitted to be taken by the Committee under Section 12 in the event of
a Change of Control, unless approved by the stockholders of the Company, (a) the
exercise or base price for any outstanding option or SAR granted under this Plan
may not be decreased after the date of grant; and (b) an outstanding option or
SAR that has been granted under this Plan may not, as of any date that such
option or SAR has a per share exercise price that is greater than the then
current Fair Market Value of a share of Common Stock, be surrendered to the
Company as consideration for the grant of a new option or SAR with a lower
exercise price, shares of restricted stock, RSU, an Other Stock-Based Award, a
cash payment, or Common Stock.
 
6.7            Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options that are intended to qualify as incentive stock options (as such
term is defined in Section 422 of the Code):
 
(a)            Any incentive stock option agreement authorized under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain or be deemed to contain all
provisions required in order to qualify the options as incentive stock options.
4

--------------------------------------------------------------------------------

 
(b)            All incentive stock options must be granted within ten years from
the date on which this Plan is adopted by the Board of Directors.
 
(c)            No incentive stock options shall be granted to any non-employee
or to any participant who, at the time such option is granted, would own (within
the meaning of Section 422 of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of Cal Dive or of any of its
subsidiaries.
 
(d)            The aggregate Fair Market Value (determined with respect to each
incentive stock option as of the time such incentive stock option is granted) of
the Common Stock with respect to which incentive stock options are exercisable
for the first time by a participant during any fiscal year (under the Plan or
any other plan of Cal Dive or any of its subsidiaries) shall not exceed
$100,000.  To the extent that such limitation is exceeded, the excess options
shall be treated as non-qualified stock options for federal income tax purposes.
 
7.            Restricted Stock.
 
7.1            Grant of Restricted Stock.  The Committee may award shares of
restricted stock to such eligible participants as determined pursuant to the
terms of Section 3.  An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan.  To the extent
restricted stock is intended to qualify as "performance-based compensation"
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
 
7.2            The Restricted Period.
 
(a)            At the time an award of restricted stock is made, the Committee
shall establish a period of time during which the transfer of the shares of
restricted stock shall be restricted and after which the shares of restricted
stock shall be vested (the "Restricted Period").  Each award of restricted stock
may have a different Restricted Period.  The Restricted Period shall be a
minimum of three years with incremental vesting of portions of the award over
the three-year period permitted, with the following exceptions:
 
(i)  If the vesting of the shares of restricted stock is based upon the
attainment of performance goals as described in Section 11, the Restricted
Period shall be a minimum of one year.
 
(ii)  No minimum Restricted Period applies to grants to non-employee directors,
to grants issued in payment of cash amounts earned under the Company's annual
incentive plan, or to grants made under Section 5.3(c).
 
(b)            An acceleration of the expiration of the applicable Restricted
Period shall occur (i) as provided under Section 13.3 in the event of
termination of employment under the circumstances provided in the Incentive
Agreement and (ii) as described in Section 12 in the event of a Change of
Control of the Company.
5

--------------------------------------------------------------------------------

 
7.3            Escrow.  The participant receiving restricted stock shall enter
into an Incentive Agreement with the Company setting forth the conditions of the
grant.  Any certificates representing shares of restricted stock shall be
registered in the name of the participant and deposited with the Company,
together with a stock power endorsed in blank by the participant.  Each such
certificate shall bear a legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Cal Dive International, Inc. 2013 Stock
Incentive Plan (the "Plan"), and an agreement entered into between the
registered owner and Cal Dive thereunder.  Copies of the Plan and the agreement
are on file at the principal office of Cal Dive.
Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company's transfer agent and no physical certificates shall be
issued prior to vesting.
7.4            Dividends on Restricted Stock.  All dividends and other
distributions relating to any shares of restricted stock will accrue when
declared and be paid out or forfeited in tandem with the related shares of
restricted stock.
 
7.5            Forfeiture.  In the event of the forfeiture of any shares of
restricted stock under the terms provided in the Incentive Agreement (including
any additional shares of restricted stock that may result from the reinvestment
of cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and any certificates cancelled.  The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 13.5 due to a recapitalization or other change in
capitalization.
 
7.6            Expiration of Restricted Period.  Upon the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Committee, the restrictions applicable to the
restricted stock shall lapse and, unless otherwise instructed by the
participant, a stock certificate for the number of shares of restricted stock
with respect to which the restrictions have lapsed shall be delivered, free of
all such restrictions and legends, except any that may be imposed by law, to the
participant or the participant's estate, as the case may be.
 
7.7            Rights as a Stockholder.  Subject to the terms and conditions of
the Plan and subject to any restrictions on the receipt of dividends that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
shall have all the rights of a stockholder with respect to shares of stock
during the Restricted Period, including without limitation, the right to vote
any shares of Common Stock.
6

--------------------------------------------------------------------------------

 
8.            Restricted Stock Units.
 
8.1            Grant of Restricted Stock Units.  A restricted stock unit, or
RSU, represents the right to receive from the Company on the respective
scheduled vesting or payment date for such RSU, one share of Common Stock.  An
award of RSUs may be subject to the attainment of specified performance goals or
targets, forfeitability provisions and such other terms and conditions as the
Committee may determine, subject to the provisions of the Plan.  To the extent
an award of RSUs is intended to qualify as performance-based compensation under
Section 162(m), it must be granted subject to the attainment of performance
goals as described in Section 11 and meet the additional requirements imposed by
Section 162(m).
 
8.2            Vesting Period.
 
(a)            At the time an award of RSUs is made, the Committee shall
establish a period of time during which the RSUs shall vest (the "Vesting
Period").  Each award of RSUs may have a different Vesting Period.  The Vesting
Period shall be a minimum of three years with incremental vesting over the
three-year period permitted, with the following exceptions:
 
(i)  If the vesting of RSUs is based upon the attainment of performance goals as
described in Section 11, the Vesting Period shall be a minimum of one year.
 
(ii)  No minimum Vesting Period applies to grants to non-employee directors, to
grants issued in payment of cash amounts earned under the Company's annual
incentive plan, or to grants made under Section 5.3(c).
 
(b)            An acceleration of the expiration of the applicable Vesting
Period shall occur (i) as provided under Section 13.3 in the event of
termination of employment under the circumstances provided in the Incentive
Agreement and (ii) as described in Section 12 in the event of a Change of
Control of the Company.
 
8.3            Dividend Equivalent Accounts.  Subject to the terms and
conditions of this Plan and the applicable Incentive Agreement, as well as any
procedures established by the Committee, the Committee may determine to pay
dividend equivalent rights with respect to RSUs, in which case the Company shall
establish an account for the participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the share of Common Stock underlying each RSU.  All
such cash, property, and any additional RSUs credited via dividend equivalents
shall vest or be forfeited at the same time and on the same terms as the RSUs to
which they relate.  The participant shall have no rights to the amounts or other
property credited to such account until the related RSU vests.
 
8.4            Rights as a Stockholder.  Subject to the restrictions imposed
under the terms and conditions of this Plan and subject to any other
restrictions that may be imposed in the Incentive Agreement, each participant
receiving RSUs units shall have no rights as a stockholder with respect to such
RSUs until such time as shares of Common Stock are issued to the participant.
7

--------------------------------------------------------------------------------

 
9.            Stock Appreciation Rights.
 
9.1            Grant of Stock Appreciation Rights.  A stock appreciation right,
or SAR, is a right to receive, without payment to the Company, a number of
shares of Common Stock, cash, or any combination thereof, the number or amount
of which is determined pursuant to the formula set forth in Section 9.5.  Each
SAR granted by the Committee under the Plan shall be subject to the terms and
conditions of the Plan and the applicable Incentive Agreement.
 
9.2            Number.  Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 13.5.
 
9.3            Duration and Time for Exercise.  The term of each SAR shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
 Each SAR shall become exercisable at such time or times during its term as
shall be determined by the Committee, but for SARs granted to officers, key
employees, consultants, or advisors, such SARs may not become fully exercisable
until the third anniversary of the date of grant, although incremental vesting
over the three-year period is permitted.  Notwithstanding the foregoing, the
Committee may accelerate the exercisability of any SAR at any time, in addition
to the automatic acceleration of SARs (a) as provided under Section 13.3 in the
event of termination of employment under the circumstances provided in the
Incentive Agreement and (b) as described in Section 12 in the event of a Change
of Control of the Company.
 
9.4            Exercise.  A SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs that the holder
wishes to exercise.  The date that the Company receives such written notice
shall be referred to herein as the "Exercise Date."  The Company shall, within
30 days of an Exercise Date, deliver to the exercising holder certificates for
the shares of Common Stock to which the holder is entitled pursuant to
Section 9.5 or cash or both, as provided in the Incentive Agreement.
 
9.5            Payment.
 
(a)            The number of shares of Common Stock which shall be issuable upon
the exercise of a SAR payable in Common Stock shall be determined by dividing:
 
(i)  the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the "appreciation" shall be the amount by which the Fair Market Value
(as defined in Section 13.10) of a share of Common Stock subject to the SAR on
the trading day prior to the Exercise Date exceeds the "Base Price," which is an
amount, not less than the Fair Market Value of a share of Common Stock on the
date of grant, which shall be determined by the Committee at the time of grant,
subject to adjustment under Section 13.5); by
 
(ii)  the Fair Market Value of a share of Common Stock on the Exercise Date.
8

--------------------------------------------------------------------------------

 
(b)            No fractional shares of Common Stock shall be issued upon the
exercise of a SAR; instead, the holder of a SAR shall be entitled to purchase
the portion necessary to make a whole share at its Fair Market Value on the
Exercise Date.
 
(c)            If so provided in the Incentive Agreement, a SAR may be exercised
for cash equal to the Fair Market Value of the shares of Common Stock that would
be issuable under this Section 9.5, if the exercise had been for Common Stock.
 
10.            Other Stock-Based Awards.
 
10.1          Grant of Other Stock-Based Awards.  Subject to the limitations
described in Section 10.2 hereof, the Committee may grant to eligible
participants "Other Stock-Based Awards," which shall consist of awards (other
than options, restricted stock, RSUs or SARs described in Sections 6 through 9
hereof) paid out in shares of Common Stock or the value of which is based in
whole or in part on the value of shares of Common Stock.  Other Stock-Based
Awards may be awards of shares of Common Stock, awards of phantom stock, or may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of, or appreciation in the value of,
Common Stock (including, without limitation, securities convertible or
exchangeable into or exercisable for shares of Common Stock), as deemed by the
Committee consistent with the purposes of this Plan.  The Committee shall
determine the terms and conditions of any Other Stock-Based Award (including
which rights of a stockholder, if any, the recipient shall have with respect to
Common Stock associated with any such award) and may provide that such award is
payable in whole or in part in cash.  An Other Stock-Based Award may be subject
to the attainment of such specified performance goals or targets as the
Committee may determine, subject to the provisions of this Plan.  To the extent
that an Other Stock-Based Award is intended to qualify as "performance-based
compensation" under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
 
10.2          Limitations.
 
(a)            Other Stock-Based Awards granted under this Section 10 shall be
subject to a minimum vesting period of three years, with incremental vesting of
portions of the award over the three-year period permitted, with the following
exceptions:
 
(i)  If the vesting of the award is based upon the attainment of performance
goals as described in Section 11, the award shall be subject to a minimum
vesting period of one year.
 
(ii)  No minimum vesting period applies to grants to non-employee directors, to
grants issued in payment of cash amounts earned under the Company's annual
incentive plan, or to grants made under Section 5.3(c).
 
(b)            An acceleration of the expiration of the applicable vesting
period shall occur (i) as provided under Section 13.3 in the event of
termination of employment under the circumstances provided in the Incentive
Agreement and (ii) as described in Section 12 in the event of a Change of
Control of the Company.
9

--------------------------------------------------------------------------------

 
10.3          Dividends or Dividend Equivalents.  Subject to the terms and
conditions of this Plan and the applicable Incentive Agreement, as well as any
procedures established by the Committee, the Committee may determine to pay
dividends or dividend equivalent rights with respect to Other Stock-Based
Awards.  All dividends and other distributions relating to any shares of Common
Stock issued as an Other Stock-Based Award will accrue when declared and be paid
out or forfeited in tandem with the related shares.  If the Committee grants
dividend equivalent rights in conjunction with an Other Stock-Based Award, the
Company shall establish an account for the participant and reflect in that
account any securities, cash or other property comprising any dividend or
property distribution with respect to the shares of Common Stock underlying the
Other Stock-Based Award.  All such cash, property, and any additional shares of
Common Stock credited via dividend equivalents shall vest or be forfeited at the
same time and on the same terms as the shares underlying the Other Stock-Based
Award.  The participant shall have no rights to the amounts or other property
credited to such account until the Other Stock-Based Award vests.
 
11.            Performance Goals for Section 162(m) Awards.  To the extent that
shares of restricted stock, RSUs, or Other Stock-Based Awards granted under the
Plan are intended to qualify as "performance-based compensation" under Section
162(m), the vesting, grant, or payment of such awards shall be conditioned on
the achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m).  The performance goals pursuant to which such
awards shall vest, be granted, or be paid out shall be any or a combination of
the following performance measures applied to the Company, a division, a
subsidiary, a segment, or a line of business: earnings per share; an economic
value-added measure; stockholder return or total stockholder return; earnings or
earnings before interest, income taxes, and depreciation and amortization; stock
price; return on equity; return on assets or net assets; return on total
capital; revenue; reduction of expenses; free cash flow; operating cash flow;
income, pre-tax income, or net income; operating income or net operating income;
gross profit; operating profit or net operating profit; operating margin or
profit margin; return on operating revenue; return on invested capital; market
segment share; customer satisfaction; or safety.  For any performance period,
such performance objectives may be measured on an absolute basis or relative to
a group of peer companies selected by the Committee, relative to internal goals
or relative to levels attained in prior years.  The performance goals may be
subject to such adjustments as are specified in advance by the Committee in
accordance with Section 162(m).
 
12.            Change of Control.  
 
12.1          Definition.  "Change of Control" shall mean:
 
(a)            the acquisition by any Person (as defined below) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act of
more than 30% of the outstanding Common Stock; provided, however, that for
purposes of this subsection (a), the following events shall not constitute a
Change of Control:
 
(i)  any acquisition of Common Stock by a Person directly from the Company;
10

--------------------------------------------------------------------------------

 
(ii)  any acquisition of Common Stock by the Company;
 
(iii)  any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or
 
(iv)  any acquisition of Common Stock by any entity pursuant to a transaction
that complies with clauses (i), (ii) and (iii) of subsection (c) of this Section
12.1; or
 
(b)            individuals who, as of May 14, 2013, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director subsequent
to such date through an election, or a nomination for election by the Company's
stockholders, approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered a member of the Incumbent
Board, unless such individual's initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or
 
(c)            consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company (a "Business Combination"), in each case, unless, following such
Business Combination,
 
(i)  Persons who were the beneficial owners of the Company's outstanding common
stock and any other securities of the Company entitled to vote generally in the
election of directors immediately prior to such Business Combination continue to
have collectively the direct or indirect beneficial ownership, respectively, of
50% or more of the then outstanding shares of common stock, and 50% or more of
the voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (which, for purposes of this paragraph (i) and paragraphs
(ii) and (iii), shall include a corporation which as a result of such
transaction controls the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries); and
 
(ii)  except to the extent that such ownership in the Company existed prior to
the Business Combination, no Person (excluding, for the purpose of this clause,
any corporation resulting from such Business Combination or any employee benefit
plan or related trust of the Company or the corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or 20% or more of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of such corporation; and
11

--------------------------------------------------------------------------------

 
(iii)  at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such Business Combination, or, in the absence of an agreement, of the action
taken by the Board approving such Business Combination; or
 
(d)            approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
For purposes of this definition, "Person" shall mean a natural person or
company, and shall also mean the group or syndicate created when two or more
Persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that "Person" shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.
12.2          Effect of a Change of Control.  If determined by the Committee and
so provided in the Incentive Agreement, upon a Change of Control of the type
described in Sections 12.1(a) or 12.1(b) or immediately prior to any Change of
Control of the type described in Sections 12.1(c) or 12.1(d), all outstanding
Incentives granted pursuant to this Plan shall automatically become fully vested
and exercisable, all restrictions or limitations on any Incentives shall
automatically lapse and, unless otherwise provided in the applicable Incentive
Agreement, all performance criteria and other conditions relating to the payment
of Incentives shall be deemed to be achieved at the target level without the
necessity of action by any person. As used in the immediately preceding
sentence, "immediately prior" to the Change of Control shall mean sufficiently
in advance of the Change of Control to permit the grantee to take all steps
reasonably necessary (i) if an optionee, to exercise any such option fully and
(ii) to deal with the shares purchased or acquired under any such option or
other Incentive and any formerly restricted shares on which restrictions have
lapsed so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
stockholders.
 
12.3          Committee Discretion to Set Terms of Exercise or Exchange.  No
later than 30 days after the approval by the Board of a Change of Control of the
types described in subsections (c) or (d) of Section 12.1 and no later than 30
days after a Change of Control of the type described in subsections (a) or (b)
of Section 12.1, the Committee (as the Committee was composed immediately prior
to such Change of Control and notwithstanding any removal or attempted removal
of some or all of the members thereof as directors or Committee members), acting
in its sole discretion without the consent or approval of any participant, may
act to effect one or more of the alternatives listed below and such act by the
Committee may not be revoked or rescinded by persons not members of the
Committee immediately prior to the Change of Control:
 
(a)            accelerate the vesting of any Incentives which did not
automatically accelerate under the terms of this Plan and/or the applicable
Incentive Agreement;
 
(b)            require that all outstanding options, SARs or Other Stock-Based
Awards be exercised on or before a specified date (before or after such Change
of Control) fixed by the Committee, after which specified date all unexercised
options, SARs and Other Stock-Based Awards shall terminate;
12

--------------------------------------------------------------------------------

 
(c)            make such equitable adjustments to Incentives then outstanding as
the Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary);
 
(d)            provide for mandatory conversion of some or all of the
outstanding options, SARs, RSUs, or Other Stock-Based Awards held by some or all
participants as of a date, before or after such Change of Control, specified by
the Committee, in which event such Incentives shall be deemed automatically
cancelled and the Company shall pay, or cause to be paid, to each such
participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such option, SAR, RSU or Other
Stock-Based Award, as defined and calculated below, over the exercise price of
such options or the exercise or base price of such SARs, RSUs or Other
Stock-Based Awards or, in lieu of such cash payment, the issuance of Common
Stock or securities of an acquiring entity having a Fair Market Value equal to
such excess; provided, however, that no such mandatory conversion shall occur if
it would result in the imposition of a penalty on the participant under Section
409A of the Code as a result of such cash payment or issuance of securities; or
 
(e)            provide that thereafter, upon any exercise or payment of an
Incentive that entitles the holder to receive Common Stock, the holder shall be
entitled to purchase or receive under such Incentive in lieu of the number of
shares of Common Stock then covered by such Incentive, the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the holder would have been entitled pursuant to the terms of the
agreement providing for the reorganization, share exchange, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the holder had been the record owner of the number of shares of Common Stock
then covered by such Incentive.
 
For the purposes of paragraph (d) of this Section 12.3, the "Change of Control
Value" shall equal the amount determined by whichever of the following items is
applicable:
(i)  the per share price to be paid to stockholders of Cal Dive in any such
merger, consolidation or other reorganization,
(ii)  the price per share offered to stockholders of Cal Dive in any tender
offer or exchange offer whereby a Change of Control takes place,
(iii)  in all other events, the Fair Market Value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options, or
(iv)  in the event that the consideration offered to stockholders of Cal Dive in
any transaction described in this Section 12 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.
13

--------------------------------------------------------------------------------

13.            General.
 
13.1          Duration.  No Incentives may be granted under the Plan after May
14, 2023; provided, however, that subject to Section 13.9, the Plan shall remain
in effect after such date with respect to Incentives granted prior to that date,
until all such Incentives have either been satisfied by the issuance of shares
of Common Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.
 
13.2          Transferability.  No Incentives granted hereunder may be
transferred, pledged, assigned or otherwise encumbered by a participant except:
(a) by will; (b) by the laws of descent and distribution; (c) pursuant to a
domestic relations order, as defined in the Code; or (d) as to options only, if
permitted by the Committee and so provided in the Incentive Agreement or an
amendment thereto, (i) to Immediate Family Members, (ii) to a partnership in
which the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or (iv)
to a trust for the sole benefit of the participant and/or Immediate Family
Members. "Immediate Family Members" shall be defined as the spouse and natural
or adopted children or grandchildren of the participant and their spouses.  To
the extent that an incentive stock option is permitted to be transferred during
the lifetime of the participant, it shall be treated thereafter as a
nonqualified stock option.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Incentives, or levy of attachment or
similar process upon Incentives not specifically permitted herein, shall be null
and void and without effect.
 
13.3           Effect of Termination of Employment or Death.  In the event that
a participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement or
normal retirement, any Incentives may be exercised, shall vest or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.
 
13.4          Additional Conditions. Anything in this Plan to the contrary
notwithstanding:  (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
14

--------------------------------------------------------------------------------

 
13.5          Adjustment.  In the event of any recapitalization,
reclassification, stock dividend, stock split, combination of shares or other
similar change in the Common Stock, the number of shares of Common Stock then
subject to the Plan, including shares subject to outstanding Incentives, and any
and all other limitations provided in the Plan limiting the number of shares of
Common Stock that may be issued hereunder, shall be adjusted in proportion to
the change in outstanding shares of Common Stock.  In the event of any such
adjustments, the price of any option, the Base Price of any SAR and the
performance goals of any Incentive shall also be adjusted to provide
participants with the same relative rights before and after such adjustment.  No
substitution or adjustment shall require the Company to issue a fractional share
under the Plan and the substitution or adjustment shall be limited by deleting
any fractional share.
 
13.6          Withholding.
 
(a)            The Company shall have the right to withhold from any payments
made or stock issued under the Plan or to collect as a condition of payment,
issuance or vesting, any taxes required by law to be withheld.  At any time that
a participant is required to pay to the Company an amount required to be
withheld under applicable income tax laws in connection with an Incentive, the
participant may, subject to Section 13.6(b) below, satisfy this obligation in
whole or in part by electing (the "Election") to deliver currently owned shares
of Common Stock or to have the Company withhold shares of Common Stock, in each
case having a value equal to the minimum statutory amount required to be
withheld under federal, state and local law.  The value of the shares to be
delivered or withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
("Tax Date").
 
(b)            Each Election must be made prior to the Tax Date.  For
participants who are not subject to Section 16 of the 1934 Act, the Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive.  If a participant makes an election
under Section 83(b) of the Code with respect to shares of restricted stock, an
Election to have shares withheld to satisfy withholding taxes is not permitted
to be made.
15

--------------------------------------------------------------------------------

 
13.7          No Continued Employment.  No participant under the Plan shall have
any right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.
 
13.8            Deferral Permitted. Payment of an Incentive may be deferred at
the option of the participant if permitted in the Incentive Agreement.  Any
deferral arrangements shall comply with Section 409A of the Code.
 
13.9          Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:
 
(a)            amend Section 6.6 to permit repricing of options or SARs without
the approval of stockholders;
 
(b)            materially impair, without the consent of the recipient, an
Incentive previously granted, except that the Company retains all of its rights
under Section 12; or
 
(c)            materially revise the Plan without the approval of the
stockholders.  A material revision of the Plan includes (i) except for
adjustments permitted herein, a material increase to the maximum number of
shares of Common Stock that may be issued through the Plan, (ii) a material
increase to the benefits accruing to participants under the Plan, (iii) a
material expansion of the classes of persons eligible to participate in the
Plan, (iv) an expansion of the types of awards available for grant under the
Plan, (v) a material extension of the term of the Plan and (vi) a material
change that reduces the price at which shares of Common Stock may be offered
through the Plan.
 
13.10        Definition of Fair Market Value.  Whenever "Fair Market Value" of
Common Stock shall be determined for purposes of this Plan, except as provided
below in connection with a cashless exercise through a broker, it shall be
determined as follows: (a) if the Common Stock is listed on an established stock
exchange or any automated quotation system that provides sale quotations, the
closing sale price for a share of the Common Stock on such exchange or quotation
system on the date as of which fair market value is to be determined or, if the
Common Stock is not traded on that day, on the next preceding day on which the
Common Stock was traded; (b) if the Common Stock is not listed on any exchange
or quotation system, but bid and asked prices are quoted and published, the mean
between the quoted bid and asked prices on the date as of which fair market
value is to be determined, and if bid and asked prices are not available on such
day, on the next preceding day on which such prices were available; and (c) if
the Common Stock is not regularly quoted, the fair market value of a share of
Common Stock on the date as of which fair market value is to be determined, as
established by the Committee in good faith.  In the context of a cashless
exercise through a broker, the "Fair Market Value" shall be the price at which
the Common Stock subject to the stock option is actually sold in the market to
pay the option exercise price.
 
13.11        Recovery Policy. Each Incentive Agreement shall contain a provision
permitting the Company to recover any Incentive granted under the Plan if (a)
the Company's financial statements are required to be restated at any time
within the three-year period following the final payout of the Incentive and the
participant is determined to be responsible, in whole or in part, for the
restatement, or (b) the Incentive is subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the Securities and Exchange Commission or national securities
exchanges thereunder.  All determinations regarding the applicability of these
provisions shall be in the discretion of the Committee.
16

--------------------------------------------------------------------------------

 
Recommended by the Compensation Committee and Approved by the Board on February
26, 2013
Approved by the Company's Stockholders on May 14, 2013
 
 
17

--------------------------------------------------------------------------------